Citation Nr: 1216036	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) from July 18, 2009?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty from May 2003 to August 2003, from October 2003 to March 2005, and from October 2007 to February 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In May 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The May 2011 Board decision granted a 70 percent rating for PTSD from February 26 to July 17, 2009.  It also remanded claims of entitlement to a rating in excess of 70 percent for PTSD from July 18, 2009, and entitlement to service connection for sleep tremors.  

In December 2011, the Appeals Management Center determined that, based on the evidence of record, the Veteran's sleep tremors are a manifestation of his PTSD.  The issue of entitlement to service connection for sleep tremors has therefore been granted and they will be considered when evaluating the severity of his service-connected PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded, in part, so VA could obtain VA medical records that were identified by the Veteran as relevant to his claim of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder.

During his December 2010 video conference hearing, the Veteran and his mother testified that the appellant had gone to an emergency department due to panic attacks and suicidal ideation.  The Veteran submitted July 2010 VA medical records which support this testimony.  On remand, the Board directed the AMC to obtain all of the Veteran's VA medical records from July 2009 to the present.  The record reflects that the AMC made the request as directed by the Board.  The only records obtained on remand, however, are for PTSD treatment the Veteran received in May 2011.  Given that the Veteran has submitted records from the Central Arkansas Health Care System showing that he received psychiatric treatment in July, October, and November 2010, the Board must conclude that his complete VA medical records have not been associated with the claims file.  Therefore, a remand to obtain these records is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The duty to assist requires VA to make reasonable efforts to obtain records not in the custody of a Federal department.  38 C.F.R. § 3.159(c)(1).  VA is to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Thus, additional efforts must be made to retrieve the VA medical records at issue. 

The Board additionally notes that a July 2010 VA medical record states the Veteran was on leave from his job at the Arkansas Department of Corrections pursuant to the Family and Medical Leave Act (FMLA).  It is unclear whether this leave was taken because of his PTSD, left anterior cruciate ligament surgery, or another disability.  On remand, the RO/AMC should contact the Veteran and ask him whether his FMLA leave was related to his PTSD.  If so, the RO/AMC should attempt to obtain any pertinent records from the Veteran's employer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's complete VA medical records from July 2009 to the present from the Central Arkansas Health Care System.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the Veteran and ask whether his FMLA leave was taken in connection with his PTSD.  If it was, contact the Veteran's employer and any other appropriate office to obtain official documentation of any use of sick leave since July 2009 and any pertinent application for FMLA benefits filed by the appellant, as well as copies of all of the medical records upon which any decision concerning any original/continuing claim(s) for FMLA benefits was based.  Associate with the claims file copies of all requests, and all records and responses received.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issue.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



